DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 30 recites: “means for generating a Layer 1 measurement report”, “means for refraining from including a measurement value in the Layer 1 measurement report” and “means for transmitting the Layer 1 measurement report”. The claim limitations recite means that perform functions without reciting the structure of these means. Therefore, the above claim limitations invoke 112 (f). However, the structure of the recited means is described in the current application’s specifications to include various hardware and/or software component(s) and/or module(s), including controller/processor 280, transmit processor 264, TX MIMO processor 266, MOD 254, antenna 252, DEMOD 254, MIMO detector 256, receive processor 258, and/or the like. (See the as filed specifications; Par. [47] and Fig. 2)

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-6, 10-20 and 24-30 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Cha et al. (US. Pub. No. 2021/0376894 A1).

Regarding claim 1, Cha discloses a method of wireless communication performed by a user equipment (UE) (See Abstract and Par. [11] of Cha for a reference to a method performed by a user equipment. See Fig. 25; First Device (UE)), comprising: 
generating a Layer 1 measurement report identifying one or more measurements by corresponding measurement indices (See Par. [158]-[159], [324] and Fig. 15; 1522 of Cha for a reference to the UE receives either a CSI-RS reference signal (CSI-RS) or a synchronization signal block (SSB) from the BS to perform L1-Reference Signal Received Power (L1-RSRP) measurements); 
refraining from including a measurement value in the Layer 1 measurement report for at least one measurement (See Par. [485], [544] of Cha for a reference to measurement values (e.g. RSRP, RSRQ, SINR) may be excluded from being reported based on the transmission periodicity of the reference signal and the time used for beam change of the BS); and 
transmitting the Layer 1 measurement report (See Par. [328] and Fig. 15; 1530 of Cha for a reference to the UE reports the measured CSI to the eNB).  


Regarding claim 2, Cha discloses wherein refraining from including a measurement value in the Layer 1 measurement report for at least one measurement comprises: refraining from including a measurement value in the Layer 1 measurement report for at least one measurement based at least in part on a channel state information report setting associated with the at least one measurement (See Par. [445], [484]-[485] and Fig. 16 of Cha for a reference to that based on a new beam settings and reporting settings received from the BS, the UE discards/excludes previously calculated measurement values from reporting).  
Regarding claim 3, Cha discloses the method of claim 1, further comprising: including a measurement value in the Layer 1 measurement report for at least one other measurement based at least in part on a channel state information report setting associated with the at least one other measurement (See Par. [445], [521]-[524] and Fig. 19 of Cha for a reference to that based on reporting resources candidates configuration received from the BS, the UE reports measurement values using at least one CSI reporting candidates).  


Regarding claim 4, Cha discloses wherein refraining from including a measurement value in the Layer 1 measurement report for at least one measurement comprises: refraining from including a measurement value in the Layer 1 measurement report for each measurement included in the Layer 1 measurement report (See Par. [196]-[198] and Fig. 10 of Cha for a reference to the UE may skip CSI measurement reporting [No report is transmitted, which means no values are included in the measurement report], when the ReportQuantity of CSI report configuration is set to “No Report”).  


Regarding claim 5, Cha discloses wherein transmitting the Layer 1 measurement report comprises: transmitting an indication that the UE has refrained from including the measurement value in the Layer 1 measurement report for the at least one measurement (See Par. [532], [543] and Fig. 10; 1040 of Cha for a reference to an indication of “No Report” for skipping the reporting of specific measurement values is sent by the UE to the BS).  


Regarding claim 6, Cha discloses the method of claim 1, further comprising: 
generating a different Layer 1 measurement report including one or more measurements and a measurement value for each of the one or more measurements (See Par. [386], [528] of Cha for a reference to the UE reports the CSI at several time instances. Therefore, generates multiple CSI reports including L1-RSRP/L1-SINR); and 
transmitting the different Layer 1 measurement report using a first set of physical uplink control channel (PUCCH) resources (See Par. [377]-[380], [386] of Cha for a reference to each CSI report instance is transmitted using a configured set of PUCCH resources. Periodic CSI reporting is performed using short and long PUCCH), 
wherein transmitting the Layer 1 measurement report comprises: transmitting the Layer 1 measurement report using a second set of PUCCH resources (See Par. [377]-[379], [386] of Cha for a reference to the second instance of CSI report is transmitted using a different PUCCH resource set).  


Regarding claim 10, Cha discloses determining a quantity of measurements to be included in the Layer 1 measurement report based at least in part on a channel state information report setting (See Par. [171], [205], [322] of Cha for a reference to report quantity that specifies the quantity of measurements to be reported, by the UE, is configured by the BS), 
wherein generating the Layer 1 measurement report identifying the one or more measurements by corresponding measurement indices comprises: performing one or more measurements indicating respective measurement values (See Par. [158]-[159], [473] and Fig. 15 of Cha for a reference to the L1-RSRP measurement is performed by the UE); 
determining a quantity of highest measurement values from the respective measurement values based at least in part on the quantity of measurements to be included in the Layer 1 measurement report (See Par. [439] of Cha for a reference to the UE is configured to report RS-resources (e.g. CSI-RS, SSB resources) having the largest measurement value (Largest measured RSRP)); and 
generating the Layer 1 measurement report identifying the quantity of measurements, associated with the quantity of highest measurement values, by corresponding measurement indices (See Par. [439], [475] of Cha for a reference to the UE is configured to report RX index(es) corresponding to measurement values exceeding a RSRP threshold [The highest value]).  


Regarding claim 11, Cha discloses determining a threshold measurement value associated with a channel state information report setting (See Par. [282]-[283], [305] of Cha for a reference to determining a threshold, associated with L1-RSRP used for determining whether a beam change request is required); 
performing one or more measurements indicating respective measurement values (See Par. [158]-[159], [473] and Fig. 15 of Cha for a reference to the L1-RSRP measurement is performed by the UE); and determining that one or more of the respective measurement values satisfy the threshold measurement value (See Par. [305] of Cha for a reference to the UE determines that a beam change request is required when the measurement value [L1-RSRP] exceeds the determined threshold), 
wherein generating the Layer 1 measurement report identifying the one or more measurements identified by corresponding measurement indices comprises: generating the Layer 1 measurement report identifying one or more measurements, associated with the one or more of the respective measurement values that satisfy the threshold measurement value, by corresponding measurement indices (See Par. [439], [475] of Cha for a reference to the UE is configured to report RX index(es) corresponding to measurement values exceeding a RSRP threshold [The highest value]).  


Regarding claim 12, Cha discloses determining a quantity of measurements to be included in the Layer 1 measurement report based at least in part on a channel state information report setting (See Par. [171], [205], [322] of Cha for a reference to report quantity that specifies the quantity of measurements to be reported, by the UE, is configured by the BS); and 
determining that a quantity of the one or more of the respective measurement values that satisfy the threshold measurement value is less than the quantity of measurements to be included in the Layer 1 measurement report (See Par. [451] of Cha for a reference to determining that an RSRP value measured is less than a threshold value. In this case, the UE requests a beam change, and then report the best RSRP values based on the RSRP measurement value), 
wherein generating the Layer 1 measurement report identifying the one or more measurements by corresponding measurement indices comprises: generating the Layer 1 measurement report identifying: a quantity of measurements, associated with the quantity of the one or more of the respective measurement values that satisfy the threshold measurement value, by corresponding measurement indices (See Par. [439], [475] of Cha for a reference to the UE is configured to report RX index(es) corresponding to measurement values exceeding a RSRP threshold [The highest value]); and 
a quantity of measurements by a plurality of zero bits, wherein the quantity of measurements identified by the plurality of zero bits is based at least in part on the quantity of measurements to be included in the Layer 1 measurement report (See Par. [196]-[198] and Fig. 10 of Cha for a reference to the UE may skip CSI measurement reporting [No report is transmitted, which means no values are included in the measurement report], when the ReportQuantity of CSI report configuration is set to “No Report”).  


Regarding claim 13, Cha discloses wherein the Layer 1 measurement report is at least one of: a Layer 1 reference signal receive power measurement report, or a Layer 1 signal-to-interference-plus-noise ratio measurement report (See Par. [438] of Cha for a reference to measurements performed by the UE includes L1-RSRP, L1-RSRQ and L1-SINR).  


Regarding claim 14, Cha discloses wherein a measurement index of the measurement indices is: a channel state information reference signal resource indicator, or a synchronization signal block resource indicator (See Par. [160] of Cha for a reference to the DL signal received from the BS may be an SSB resource indicator (SSBRI) or a CSI-RS resource indicator (CRI)).  


Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a user equipment (UE) (See Fig. 25; First Device (UE)) for wireless communication, comprising: a memory (See Fig. 25; Memory(s) 104); and one or more processors, coupled to the memory (See Fig. 25; Processor(s) 102).


Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 3.

Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 5.

Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 6.

Regarding claim 24, the claim is interpreted and rejected for the same reasons as set forth in claim 10.

Regarding claim 25, the claim is interpreted and rejected for the same reasons as set forth in claim 11.

Regarding claim 26, the claim is interpreted and rejected for the same reasons as set forth in claim 12.

Regarding claim 27, the claim is interpreted and rejected for the same reasons as set forth in claim 13.

Regarding claim 28, the claim is interpreted and rejected for the same reasons as set forth in claim 14.


Regarding claim 29, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions (See Par. [614] of Cha for a reference to a computer-readable storage medium storing instructions on one or more memory).


Regarding claim 30, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including an apparatus for wireless communication (See Fig. 25; First Device (UE)), comprising: means for generating a Layer 1 measurement report (See Fig. 25; Processor(s) 102); means for refraining from including a measurement value (See Fig. 25; Processor(s) 102); and means for transmitting the Layer 1 measurement report (See Fig. 25; Transceiver 106).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 7-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. in view of Matsumura et al. (US. Pub. No. 2021/0314038 A1).

Regarding claim 7, Cha discloses the method of claim 1, further comprising: 
determining one or more measurement values for the one or more measurements (See Par. [159], [325] of Cha for a reference to determining the value to be measured for the received CSI-RS to be the reference signal received power (RSRP)), 

Cha does not explicitly disclose wherein generating the Layer 1 measurement report identifying the one or more measurements by corresponding measurement indices comprises: ordering the one or more measurements in the Layer 1 measurement report based at least in part on determining the one or more measurement values for the one or more measurements.  

However, Matsumura discloses wherein generating the Layer 1 measurement report identifying the one or more measurements by corresponding measurement indices comprises: ordering the one or more measurements in the Layer 1 measurement report based at least in part on determining the one or more measurement values for the one or more measurements (See par. [250] of Matsumura for a reference to the UE reports at least one of L1-RSRP, L1-RSRQ or the L1-SINR in a descending order (from the largest value to the smallest value)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Matsumura and Cha. The motivation of combination is improving the system’s efficiency, by reducing the overhead of a beam report appropriately. (Matsumura; Par. [10]).


Regarding claim 8, Cha does not explicitly disclose wherein ordering the one or more measurements in the Layer 1 measurement report comprises: ordering the one or more measurements in the Layer 1 measurement report from a highest measurement value to a lowest measurement value.  

However, Matsumura discloses wherein ordering the one or more measurements in the Layer 1 measurement report comprises: ordering the one or more measurements in the Layer 1 measurement report from a highest measurement value to a lowest measurement value (See par. [250] of Matsumura for a reference to the UE reports at least one of L1-RSRP, L1-RSRQ or the L1-SINR in a descending order (from the largest value to the smallest value)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Matsumura and Cha. The motivation of combination is improving the system’s efficiency, by reducing the overhead of a beam report appropriately. (Matsumura; Par. [10]).


Regarding claim 9, Cha does not explicitly disclose the method of claim 7, further comprising: receiving an indication of an order of measurements for the Layer 1 measurement report, wherein ordering the one or more measurements in the Layer 1 measurement report comprises: ordering the one or more measurements in the Layer 1 measurement report based at least in part on the indication of the order of measurements for the Layer 1 measurement report.  

However, Matsumura discloses receiving an indication of an order of measurements for the Layer 1 measurement report (See par. [37], [40] of Matsumura for a reference to receiving a CSI report configuration info by the UE from the BS, which indicates how the values of the measurements should be reported), 
wherein ordering the one or more measurements in the Layer 1 measurement report comprises: ordering the one or more measurements in the Layer 1 measurement report based at least in part on the indication of the order of measurements for the Layer 1 measurement report (See par. [250] of Matsumura for a reference to the UE reports at least one of L1-RSRP, L1-RSRQ or the L1-SINR in a descending order (from the largest value to the smallest value)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Matsumura and Cha. The motivation of combination is improving the system’s efficiency, by reducing the overhead of a beam report appropriately. (Matsumura; Par. [10]).
Regarding claim 21, the claim is interpreted and rejected for the same reasons as set forth in claim 7.

Regarding claim 22, the claim is interpreted and rejected for the same reasons as set forth in claim 8.

Regarding claim 23, the claim is interpreted and rejected for the same reasons as set forth in claim 9.


Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kang et al. (US. Pub. No. 2019/0379503 A1) discloses a method for measuring and reporting channel state information (CSI) and a device for supporting the same.
Hong et al. (US. Pub. No. 2019/0037425 A1) discloses a technique for allowing a terminal to perform a cell measurement operation in a Radio Resource Control (RRC) IDLE mode and to report a result of the operation.  
Noh et al. (US. Pub. No. 2018/0241523 A1) discloses a method and an apparatus for transmitting or receiving a reference signal in a communication system.

12.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413       
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413